Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: modules in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 7,8,9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites a multiple dependent claim “according to any of claims 1 to 7.”  As the claim cannot properly claim dependency on itself, it is unclear what the scope of the multiple dependent claim is.  For the purposes of examination, the examiner will interpret the passage to read “according to any of claims 1 to 6.”  Dependent claims 8,9 are rejected for similar reasons.

Claim limitation “client processing module, product design specification call module, vendor processing module, computing module,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to producing custom goods which is a fundament economic practice.  Nothing in the claims precludes the steps from being performed mentally/manually.  But for the CAD system the limitations on read specification, output design, output quote, read confirmation, output specification to vendor, generate customized specification is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  The limitations of CAD are considered by the examiner to be extra solution activity.  Applicant has not invented of CAD.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  The above limitations related to producing custom goods stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the invention  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of CAD were considered by the examiner to be extra solution activity above.  Human use of CAD tools to produce goods is well known.  (Normon, background).  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims  these claims are directed to limitations which serve to limit the ranking analysis steps.  The subject matter of claims 2 (design database), 3 (manufacturing and processing information), 4 (API), 5 (commercial CAD), 6 (python), 7 (cloud platform), 8 (Django), 9 (perform manufacturing and shipping) appear to add additional steps to the abstract idea, implemented by generic computers.   The examiner notes that claims 4,6,7,8 disclose technical content.  However, the technologies claimed are not integrated with the invention. They are also known in the art, and the claims do not represent an improvement to those technologies. Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   Many computers will employ an interface of some kind, or be deployed on a network.  However, these are conventional concepts.  Applicant has disclosed utilizing some off the shelf technology, but has not claimed how to implement the functions in the claims using the technology.  Claim 9 discloses manufacturing and shipping the product designed in the parent claims.  However, courts have found similar additional elements are mere instructions to apply an exception… A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair, In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016) (non-precedential).These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,4,5 ,7/5, 7/4, 7/2, 7/1 are rejected under 35 U.S.C. 103 as being unpatentable over Pail 20200293024 in view of Normon 20190102815

Regarding Claim 1,

a client processing module electrically coupled to the client and configured to read demand specification information of a customized product, output a 3D physical design drawing, output a quotation, and read a confirmation order;

Pail is directed to a system for manufacturing custom goods for a client based on the client’s design.  (Pail, abstract, “An on-demand digital manufacturing platform receives digital design files for a product and analyzes producibility of the product by at least one digital manufacturing technology based on whether a set of attributes of the digital design files satisfies producibility requirements for the manufacturing technology. If the attributes do not satisfy the producibility requirements, the platform generates a modified digital design that satisfies the producibility requirements. A customer can place an order for the product from the platform. In response, the platform selects a target fabrication machine to manufacture the product. The target fabrication machine can be selected based at least in part on a determined match between specifications of the target fabrication machine and fabrication parameters that are associated with manufacturing of the product based on the modified digital design. The modified design can then be sent to the target fabrication machine to manufacture the product.”).  Pail discloses outputting a preview 3D image.  (Pail, fig. 3E).  Pail discloses a customer may receive and approve a price quotation.  (Pail, para 0060, “[0060] When a customer customizes a product on the digital manufacturing platform 110, the platform 110 calculates a price for the product. FIGS. 5A-5B illustrate example factors used by the platform 110 to calculate the price.”; fig. 6b, element 644)

a vendor processing module electrically coupled to the vendor and configured to output actual specification information of the customized product and manufacturing and processing information of the customized product to the vendor; and

 “When a customer purchases a product, the digital manufacturing platform sends the design to a manufacturer to produce the product based on the design. The digital manufacturing platform can facilitate production of items using any of a variety of digital manufacturing techniques, such as 3D printing or other types of additive manufacturing, laser cutting, 3D knitting, or CNC milling.”  (Pail para 0018)

…to determine the actual specification information of the customized product, and generate the manufacturing and processing information of the customized product according to the actual specification information of the customized product …
(Pail, para 0049, “[0049] Once the design has passed the producibility and content checks, the design can be published by the platform 110 at step 326, making the design available for purchase by a customer.”)

… by using a secondary programming development module of a computer-aided design system.
(Pail, para 0022, “The manufacturing system 130 can also receive data describing the fabrication process from the machine 132, including an amount of time to produce the design or an amount of material used. In other cases, a user of the manufacturing system 130 can manually submit designs to the machines 132 and manually enter fabrication data into the manufacturing system 130 for transmission to the platform 110. In still other embodiments, the machines 132 can communicate directly with the platform 110 (for example, via an application programming interface (API)).  “)


Pail does not explicitly disclose
a product design specification call module electrically coupled to the product design  specification database and configured to input the product design specification database;

a computing module configured to call the product design specification database according to the demand specification information of the customized product …
Normon is directed to a system for designing and producing 3D custom goods.  (Normon, abstract).  Normon discloses that the processing relies on calls to input and stored product information in a database.  (Normon, para [0044] , “FIG. 5D depicts an embodiment of a method for using database(s) and/or file system(s) responsible for storing product models, product data, temporary files, metadata or other data usable to carry out embodiments of the method of the present invention.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Pail with the database of Normon with the motivation of storing product information.  Id.

Regarding Claim 2, Pail and Normon disclose the system of claim 1.
a parts library

Pail, para 0084, “In still another example, the platform 110 can be used by a business that sells products that may need spare parts. For example, a window manufacturer may have spare parts for its windows (such as latches, locks, or pulls), or a furniture company may have spare parts for its furniture (such as brackets, extra shelves, or replacement feet). The business maintains a library of designs for the spare parts for their products through the platform 110, which can verify that the designs are producible and identify manufacturers capable of producing the designs.”

Pail does not explicitly disclose
wherein the product design specification database comprises a product specification, … , a product design database, and a knowledge base.

Normon is directed to a system for designing and producing 3D custom goods.  (Normon, abstract).  Normon discloses that the processing relies on calls to input and stored product information in a database.  (Normon, para [0044] , “FIG. 5D depicts an embodiment of a method for using database(s) and/or file system(s) responsible for storing product models, product data, temporary files, metadata or other data usable to carry out embodiments of the method of the present invention.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Pail with the database of Normon with the motivation of storing product information.  Id.

Regarding Claim 4, Pail and Normon disclose the system of claim 1.

wherein the secondary development module of the computer-aided design system is to provide an application programming interface (API) in a software development kit (SDK) for development work by using a function of the SDK.
(Pail, para 0022, “The manufacturing system 130 can also receive data describing the fabrication process from the machine 132, including an amount of time to produce the design or an amount of material used. In other cases, a user of the manufacturing system 130 can manually submit designs to the machines 132 and manually enter fabrication data into the manufacturing system 130 for transmission to the platform 110. In still other embodiments, the machines 132 can communicate directly with the platform 110 (for example, via an application programming interface (API)).  “)

Regarding Claim 5, Pail and Normon disclose the system of claim 4.

Pail does not explicitly disclose


wherein the computer-aided design system adopts commercial computer-aided design software.
Normon discloses an interface for designing a product for purchase.  (Norman, fig.2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Pail with the design software of Normon with the motivation of selling products.  Id.


Regarding Claim 7/5, 7/4, 7/2, 7/1


a cloud-based design platform electrically coupled to the client processing module and the vendor processing module, respectively, wherein the cloud-based design platform is a web application platform, and the client processing module of the automatic design system for a customized product accepts, through the cloud-based design platform, design and  input of the demand specification information of the customized product by the client, and provides the 3D physical design drawing and the quotation for the client to confirm and the confirmation order confirmed by the client.
See prior art rejection of claim 1 regarding Normon

Claims 3, 7/3 are rejected under 35 U.S.C. 103 as being unpatentable over Pail 20200293024 in view of Normon 20190102815 in view of Tiwari 20140364985

Regarding Claim 3, Pail and Normon disclose the system of claim 1.

Pail does not explicitly disclose
wherein the manufacturing and processing information of the customized product comprises a 3D physical design drawing, a 2D expansion drawing, and a parts list (BOM) table.
Tiwari is directed to a BOM management system.  (Tiwari, abstract).  Tiwari discloses that product development data may include, 3D, 2D and BOM information.  (Tiwari, para [0022. “] BOMs used for development of a product may include various types of BOMs, such as, for example, design BOMs, manufacturing BOMs, etc., that may be implemented and managed using different sources. Due to the diverse content of such BOMs, the BOMs can be challenging to manage and synchronize. For example, BOMs may include geometric computer aided design (CAD) details (e.g., details related to two-dimensional (2D) models, three-dimensional (3D) models, etc.) that may be managed as a part of a design BOM or separately. Further, BOMs may be subject to changes throughout the product design and manufacturing phases. These and other factors may create complexities in BOM management.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Pail and Norman with the processing information of Tiwari with the motivation of designing and manufacturing products.  Id.

Regarding Claim 7/3


a cloud-based design platform electrically coupled to the client processing module and the vendor processing module, respectively, wherein the cloud-based design platform is a web application platform, and the client processing module of the automatic design system for a customized product accepts, through the cloud-based design platform, design and  input of the demand specification information of the customized product by the client, and provides the 3D physical design drawing and the quotation for the client to confirm and the confirmation order confirmed by the client.
See prior art rejection of claim 1 regarding Normon

Claims 6, 7/6 are rejected under 35 U.S.C. 103 as being unpatentable over Pail 20200293024 in view of Normon 20190102815 in view of Moffitt, “Automating Windows Applications Using COM “, 2018, https://pbpython.com/windows-com.html

Regarding Claim 6, Pail and Normon disclose the system of claim 5.

Pail does not explicitly disclose
wherein the commercial computer-aided design software is controlled by using a python programming language, the python programming language being converted into a Windows COM object format through a pywin32 extension element of the python programming language, and then an API of the computer-aided design software is connected to control a drawing operation of the computer-aided design software.

The examiner notes that Pail discloses design software and API communication.  (See prior art rejection of claim 1).  Moffitt discloses that it is known for software developers to use Com/pywin32 as an interface to allow python to control software.  (Moffitt, pp.1-2, “[P]ython has the ‘Python for Windows Extensions’ package known as pywin32 that allows us to easily access Window’s Component Object Model (COM) and control Microsoft applications via python. This article will cover some basic use cases for this type of automation and how to get up and running with some useful scripts… What is COM?... This technology allows us to control Windows applications from another program… Pywin32 is basically a very thin wrapper of python that allows us to interact with COM objects and automate Windows applications with python. The power of this approach is that you can pretty much do anything that a Microsoft Application can do through python.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Pail and Normon with the python interface of Moffitt with the motivation of developing software.  Id.

Regarding Claim 7/6

a cloud-based design platform electrically coupled to the client processing module and the vendor processing module, respectively, wherein the cloud-based design platform is a web application platform, and the client processing module of the automatic design system for a customized product accepts, through the cloud-based design platform, design and  input of the demand specification information of the customized product by the client, and provides the 3D physical design drawing and the quotation for the client to confirm and the confirmation order confirmed by the client.
See prior art rejection of claim 1 regarding Normon


Claims 8/7/5, 8/7/4, 8/7/2, 8/7/1 ,  9/8/7/5, 9/8/7/4, 9/8/7/2, 9/8/7/1  are rejected under 35 U.S.C. 103 as being unpatentable over Pail 20200293024 in view of Normon 20190102815 in view of Django, 2018, https://web.archive.org/web/20180413162438/https://en.wikipedia.org/wiki/Django_(web_framework)

Regarding Claims 8/7/5, 8/7/4, 8/7/2, 8/7/1

Pail does not explicitly disclose
wherein the cloud-based design platform is developed by using a Django web framework.
(Django, p.1, Django (/ˈdʒæŋɡoʊ/ JANG-goh)[5] is a free and open-source web framework, written in Python, which follows the model-view-template (MVT) architectural pattern.[6][7] It is maintained by the Django Software Foundation (DSF), an independent organization established as a 501(c)(3) non-profit.  Django's primary goal is to ease the creation of complex, database-driven websites. Django emphasizes reusability and "pluggability" of components, less code, low coupling, rapid development, and the principle of don't repeat yourself.[8] Python is used throughout, even for settings files and data models. Django also provides an optional administrative create, read, update and delete interface that is generated dynamically through introspection and configured via admin models.”
The examiner notes that Pail/Normon disclose networked/web based design platforms.  (See prior art rejection of claim 1).   Developing a web application with a web framework would be an obvious design choice.  Some type of design paradigm would need to be employed.  Choosing Django is merely selecting an option out of available choices.  Applicant’s have not invented Django.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Pail and Normon with Django with the motivation of developing software.  Id.

Regarding Claims  9/8/7/5, 9/8/7/4, 9/8/7/2, 9/8/7/1 


wherein the client comprises a factory manufacturing management system configured to receive order reply information of the cloud-based design platform and the manufacturing and processing information of the customized product, and perform product manufacturing and shipping processes
Pail discloses a customer may receive and approve a price quotation.  (Pail, para 0060, “[0060] When a customer customizes a product on the digital manufacturing platform 110, the platform 110 calculates a price for the product. FIGS. 5A-5B illustrate example factors used by the platform 110 to calculate the price.”; fig. 6b, element 644; para 0075, “Once the order has been placed, the customer can receive the product at step 648. Depending on the delivery method selected, the customer may receive the product when it is delivered to the customer or by picking up the product from the manufacturer. After the customer receives the product, the customer can rate the product and/or the manufacturer at step 650.”)

Claims 8/7/3, 9/8/7/3 are rejected under 35 U.S.C. 103 as being unpatentable over Pail 20200293024 in view of Normon 20190102815 in view of Tiwari in view of Django, 2018, https://web.archive.org/web/20180413162438/https://en.wikipedia.org/wiki/Django_(web_framework)


Regarding Claims 8/7/3
See prior art rejection of claim 8/7/1

Regarding Claims  9/8/7/3 
See prior art rejection of claim 9/8/7/1

Claims 8/7/6, 9/8/7/6 are rejected under 35 U.S.C. 103 as being unpatentable over Pail 20200293024 in view of Normon 20190102815 in view of Tiwari in view of Moffitt

Regarding Claims 8/7/6
See prior art rejection of claim 8/7/1

Regarding Claims  9/8/7/6 
See prior art rejection of claim 9/8/7/6
















Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687